Case 2:21-cv-01145-BWA-DPC Document 12 Filed 07/15/21 Page 1 of 1

AFFIDAVIT OF SERVICE

 

 

 

 

 

 

 

 

Case: Court: County: Job:

21- IN THE UNITED STATES DISTRICT COURT FOR THE 5810321 (54013}
01145 EASTERN DISTRICT OF LOUISIANA

M(2)

Plaintiff / Petitioner: Defendant / Respondent:

LUKE FONTANA PRESIDENT JOSEPH R BIDEN, ET AL
Received by: For:

Dewsnap & Associates, LLC TORRI'S LEGAL SERVICES

To be served upon:

US SPECIAL PRESIDENTIAL ENVOY FOR CLIMATE JOHN FORBES KERRY

 

 

|, JOHN ROBERTO, being duly swom, depose and Say: | am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, | was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name/Address: Charles Richardson, Chief Technology Officer, 19 LOUISBURG SQ, BOSTON, MA 02108-1202
. Manner of Service: Substitute Service - Personal, Jun 23, 2021, 2:17 pm EDT
Documents: SUMMONS AND COMPLAINT WITH EXHIBITS P-1 TO P-3,

Additional Comments:
1) Successful Attempt: Jun 23, 2021, 2:17 pm EDT at 19 LOUISBURG 5Q, BOSTON, MA 02108-1202 received by Charles Richardson, Chief
Technology Officer. Age: 35-45; Ethnicity: Caucasian; Gender: Male; Weight: 155; Height: 5'7"; Hair: Brown; Eyes: Blue;

/
JP Godse 06/23/2021

JOHN ROBERTO Date

 

Dewsnap & Associates, LLC
92 State Street 8th Floor
Boston, MA 02109
617-367-1070
